Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7, recite “a second image capture device” and “the second image capture device”.  Nothing of “a first” image capture device is claimed in claim 1.
For the purpose of examination in claim 1, lines 7-8, the phrase “an image capture device” is replaced with “a first image capture device”; and in claim 7, line 1, the phrase “the image capture device” is replaced with the phrase “the first image capture device”.
In claim 11, line 2, the phrase “a second mask” is recited while nothing of “a first mask” is claimed in claim 1.  For the purpose of examination the phrase “the masking platform comprising a first mask” is included in claim 1, line 13.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN107812632A (see English translation).
CN’632 discloses (see Figs 1 and 4) a system capable of spraying an article of footwear component, the system comprising: a cradle(shoe rack mechanism with posts 5a, notch 8); and an application station (see Fig 1), the application station comprising: a spraying nozzle (paint spray slot 6); and a masking platform (movable paint mask 5), the masking platform capable of being moveable between a first position and a second position (see para [0020] and [0023]), wherein the masking platform (paint mask 5) at least partially surrounds the cradle when the masking platform is in the second position and is retracted from the cradle in the first position (the mask 5 moves back and forth and closer to the shoe rack mechanism, see Fig 1).

Claim 22 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rouaud (US 2014/0329013).
.

Claim 22 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Williams (US 2,700,929)
Williams discloses (see Figs 1-2) a system capable of spraying an article of footwear component, the system comprising: a cradle(62) ; and an application station (see Fig 1), the application station comprising: a spraying nozzle(32); and a masking platform (12), the masking platform capable of moving between a first position and a second position, wherein the masking platform (12) at least partially surrounds the cradle when the masking platform is in the second position (see Fig 2) and is retracted from the cradle in the first position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rouaud (US 2014/0329013) in view of Suzuki et al (US 6,893,204).
Rouaud discloses (see Figs 1-2) a system capable of spraying an article of footwear component (workpiece 124), the system comprising: a cradle (workpiece placed on robots or moving conveyor, see para [0020]); a vision system (a vision bracket with camera 120) capable of having a field of view directed to the cradle support surface (supported workpiece) and an application station (see Fig 1), the application station comprising: a spraying nozzle (coating applicator 112); and a masking platform (movable masks 126a-126e), the masking platform moveable between a first position and a second position (using masking robot 104), wherein the masking platform is capable of at least partially surrounds the cradle when the masking platform is in the .

Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Chang et al (US 2019/0365054A1) discloses (see Figs 6-7 and 23) a cradle (maintainer 122), a vision system (imaging device 158) (see Fig 6-7), a spraying nozzle (352), and a multi-axis conveyance mechanism.  Regan et al (US 9,283,583) discloses (see Figs 11 and 14) a cradle (jig 1410, 400 with mounting portion 418), a masking platform (configurable masking lines 1116 & 1118, column 15, line 12-column 16, line .
	Claims 1-20 are allowable because there is no teaching or suggestion in the prior art of a system capable of spraying an article of footwear component comprising, among others (see claim 1), the combined features of a cradle and a masking platform comprising the cradle having a first finger and a second finger capable to compress the article of footwear component and the masking platform movable between a first position and a second position and surrounding the cradle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/